10

11

12

13

14

15

16

17

18

19

20

21

22,

23

24

25

26

27

Case 5:20-cv-03670-SVK Document1 Filed 06/02/20 Page 1 of 61

LAW OFFICES OF JOHN L. FALLAT
John L. Fallat (SBN #114842)
Timothy J. Tomlin (SBN #142294)
Mark A. Vaughn (SBN #241228)
68 Mitchell Blvd., Suite 135

San Rafael, CA 94903-2046
‘Telephone: (415) 457-3773
Facsimile: (415) 457-2667
Email: jfallat@fallat.com

Email: ttomlin@fallat.com

Email: mvaughn@fallat.com

Attorneys for Plaintiff
VICTOR M. RIOS

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

SAN JOSE DIVISION
VICTOR M. RIOS, individually and on| Case No.:
behalf of himself and all others
similarly situated, Class Action
Plaintiff CLASS ACTION COMPLAINT
, DEMAND FOR JURY TRIAL
VS.
ZOOM VIDEO COMMUNICATIONS,
INC.,
Defendant.
CLASS ACTION COMPLAINT

DEMAND FOR JURY TRIAL

1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document1 Filed 06/02/20 Page 2 of 61

1. Plaintiff Victor M. Rios ("Dr. Rios"), ("Plaintiff"), on behalf of himself
and all others similarly situated (the "Class," as defined in paragraph 94 below),
submit this complaint against defendant Zoom Video Communications, Inc.
("Zoom") for, among other things, negligence, breach of implied contract, and
violations of the California Consumer Privacy Act ("CCPA"), the Consumers
Legal Remedies Act ("CLRA"), and the Unfair Competition Law ("UCL"). In
support of these claims, Plaintiff alleges the following (a) upon personal
knowledge with respect to the matters pertaining to himself, and (b) upon
information and belief with respect to all other matters, based upon, among
other things, the investigations undertaken by Plaintiffs counsel. Plaintiff
believes that substantial additional evidentiary support will exist for the
allegations set forth below after a reasonable opportunity for discovery.

INTRODUCTION

2. Dr. Rios, is an accredited scholar with a Ph.D. in Comparative
Ethnic Studies from the University of California, Berkeley, 2005. He is
currently serving as the Associate Dean of Social Sciences, Division of Social
Sciences, at the University of California, Santa Barbara. (please see his
curriculum vitae attached as Exhibit 1). He is an accomplished speaker and
presenter as shown by his TED participations in 2012 and 2015. As part of his
career as an educator, he reaches out to others through seminars and training in
person and through video to educate underserved communities such as minority
students to encourage and engage in higher education and on-line learning.

3. Dr. Rios retained Zoom to provide himself and approximate 400
participants with a secure videoconferencing platform, Zoom allowed a "known

offender" - one who "has been reported multiple times to the authorities" - to

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document1 Filed 06/02/20 Page 3 of 61

Zoombomb his webinar on April 30, 2020. As a result, Dr. Rios, and other
attendees of the webinar - most of whom were other public school teachers -
had their computer screens hijacked and their control buttons disabled while
being forced to watch pornographic video footages. The footages were beyond
perverse, portraying an adult engaging in a sexual act on an infant.

4. Because of Zoom's utter failure in providing security, Dr. Rios'
webinar was Zoombombed twice within minutes. Traumatized and helpless, Dr.
Rios attempted to console his attendees, and allowing them time to talk about
and process what had just happened. He immediately reached out to Zoom and
demanded action to rectify the situation and to improve security for future
videoconferences, but Zoom did nothing.

5. Unfortunately, Dr. Rios and his participants in his webinar were
not the only victims of Zoombombing. Indeed, many other Zoom users, !
including schoolchildren, * fell victim to similar deeply disturbing and
traumatizing experiences due to Zoom's failure to maintain adequate security in
Zoom videoconferences.* As detailed below, Zoom prioritizes profit and
revenue over data protection and user security while millions of users in

the United States registered with Zoom based on its false advertisements and

’ Colleen Shalby, “Disturbing Zoom-Bombing” incident Hits Fresno State Students, Official
Say, L.A. TIMES, Apr. 23, 2020, available at ittps://www.latimes.com/California/story/2020-04-
23/coronaviruszoom-bombing-fresno-state (May 11, 2020).

? Valarie Honeycutt Spears, Pornographic Video Appeared During “Zoom bombing” ina KY
school Virtual meeting, LEXINGTON HERALD LEADER, Apr. 7, 2020, available at
https://www.kentucky.com/news/local/education/article241809326.html (last visited May 11, 2020).

3 FBI Warns of Teleconferencing and Online Classroom Hijacking During COVID-19
Pandemic, FBI (Mar. 30, 2020), available at https://www.fbi.gov/contact-us/fieldoffices/boston/news/press-
releases/fbi-warns-of-teleconferencing-and-online-classroom-hijackingduring-covid-19-pandemic (May 11,
2020).

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document1 Filed 06/02/20 Page 4 of 61

rely on Zoom's platform to conduct their business during this pandemic. This
civil complaint will apparently be the sixth (6th) one filed in this USDC based
upon this outrageous conduct.

6. On behalf of Plaintiff and other similarly situated Class members,
this class action seeks equitable relief against Zoom and damages sustained by
the Class as a result of Zoom's:

° unlawful sharing of users' personal information with third
parties including Facebook, Inc., without adequate notice to or

authorization from users;

° failure to safeguard its users' confidential, sensitive personal
information;

. failure to provide adequate security, as promised, to avoid

breach and infiltration (e.g.,  "Zoombombing") of users’

videoconferences; and
° unfair, unlawful, and deceptive business practices relating to
Zoom's data security.

7. Zoom provides video-communication services using a cloud
platform for video and audio conferencing, collaboration, chat, and webinars.
Founded in 2011, Zoom became a publicly traded company just a year ago (in
April 2019), and reported over $622,658,000 in revenue for the fiscal year
ending January 31, 2020. Today, Zoom has a market capitalization of 56 billion.
Millions of consumers use Zoom's services daily.

8. In the wake of the global COVID-19 pandemic, demand for
Zoom's services exploded because hundreds of millions of people - all under

stay-at-home orders — resort to videoconferencing to connect with others for

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document1 Filed 06/02/20 Page 5 of 61

work and social functions. In recent weeks, Zoom has become the virtual
classroom for millions of schoolchildren and workspace for many businesses
and government agencies. The number of meeting participants across Zoom has
jumped from 10 million in December 2019 to 200 million in March 2020.

9. As the usage of Zoom's services skyrockets, so do its collection
and use of users’ personal information. The importance of security of Zoom's
videoconferences cannot be overstated because Zoom provides services to many
critical government agencies responsible for combating the COVID-19
pandemic, including the Center for Disease Control and Prevention ("CDC")
and the U.S. Department of Homeland Security ("DHS")* but as to members of
the general public such as Dr. Rios and the class, appear to not care very much
at all about security and privacy issues.

10. While Zoom enjoyed its success due to the hike of revenues and its
stock price resulting from the explosion of demands for its services, Zoom's
unlawful collection and use of users' personal information and its lack of

adequate security came to light in a series of articles published in late March

 

* Zcom for Government, available at https://zoom,us/government (last visited Apr. 6, 2020)
(featuring photos of law enforcement and military personnel at work and listing under “Organizations that love
Zoom” eight government agencies, including the CDC, DHS, the Colorado Department of Corrections, the
Hawaii State Department of Health the Los Angeles Police Department, and the City of San Jose), whereas the
US DOD has banned use between service members and DOD civilians (www.starsandstripes) (April 14, 2020).
CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document1 Filed 06/02/20 Page 6 of 61

and early April 2020 in Vice,° The New York Times,® the Washington Post, 7
The Wall Street Journal,’ and other news outlets.?

11. As revealed in these news reports, Zoom uses data-mining tools to
collect users' personal information and shares it with third parties without users'
consent. Zoom allows these third parties to use such personal information to
target users with advertisements.

12. Zoom also fails to implement proper security measures to protect
users' privacy and secure their videoconferences. As a result, "Zoombombing"
by uninvited participants has become frequent. Contrary to Zoom's promises,
Zoom's videoconferences are not end-to-end (also known as "E2E") encrypted.
This means that in addition to the participating users, Zoom has the technical
ability to spy on the videoconferences and, when compelled by the government
or others, to reveal the contents of the videoconferences without the users’
consent.

13. Zoom's privacy violations and security breaches quickly

commanded the attention of 27 state attorneys general and the Federal Bureau

 

* Joseph Cox, Zoom iOS App Sends Data to Facebook Even If You Don’t Have a Facebook
Account VICE, Mar. 26, 2020 available at https://www.vice.com/en_us/article/k7e599/zoom-ios-app-sends-
data-to-facebook-even-if-you-dont-have-a- facebook-account (last visited May 11, 2020)(the “vice Report”).

5 Taylor Lorenz & Davey Alba, “Zoombombing” Becomes a Dangerous Organized Effort,
THE NEW YORK TIMES, Apr. 3, 2020 (the “Times Zoombombing Report”); Aaron Krollik & Natasha
Singer, a Feature on Zoom Secretly displayed Data from People’s LinkedIn Profiles, THE NEW YORK
TIMES, Apr.2, 2020 (the Times LinkedIn Report”).

7 Drew Harwell, Everybody Seems to be Using Zoom. But Its Security flaws Could Leave
users at Risk, THE WASHINGTON POST, Apr. 2, 2020 (the “Post Report”).

8 Aaron Tilley & Robert McMillan, Zoom CEC: “1 Really Messed Up” on Video Platform’s
Security, THE WALL STREET JOURNAL, Apr. 4, 20920 (the WSJ Report”).

* Micah Lee & Yael Grauer, Zoom Meetings Arent’ End-to-End Encrypted, Despite
Misleading Marketing, THE INTERCEPT, Mar. 31, 2020, available at
https://theintercept.com/2020/03/3 1/zoom-meeting-encryption/ (last visited May 11, 2020).

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
6

 
10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document1 Filed 06/02/20 Page 7 of 61

of investigation ("F.B.I."). On March 30, 2020, the New York Attorney General
sent a letter to Zoom expressing concerns over and inquiring about its data-
privacy and security practices. And on March 31, 2020, the F.B.L. issued a
warning singling out Zoom based on "multiple reports of conferences being
disrupted by pornographic and/or hate images and threatening language." See
Post Report, fn. 7.

14. While millions of consumers and thousands of businesses and
government agencies continue to rely on Zoom to conduct their business during
the COVID-19 pandemic, the data-privacy violations and security
vulnerabilities at Zoom remain unremedied.

15. By bringing this class action on behalf of themselves and other
Zoom users, Plaintiff seeks (a) damages for his loss of revenue and reputation
for Zoom's violations of his and the privacy rights of the class and its unfair,
unlawful, and deceptive business practices; and (b) restitution and injunctive
relief prohibiting Zoom from continuing its unfair, unlawful, and deceptive
business practices.

PARTIES

I. Victor M. Rios

16. Plaintiff Dr. Rios is a citizen of California.

17. Dr. Rios registered an account with Zoom on April 13, 2020 using
an Apple computer at his home office. He has registered this account with
Zoom for personal use, to stay in contact with his current and former clients,
using his personal email address and personal computer.

18. Dr. Rios was not aware, and did not understand, that Zoom would

share his personal information with third parties, including Facebook. Nor was

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
7

 
10

11

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document1 Filed 06/02/20 Page 8 of 61

he aware that Zoom would allow third parties, like Facebook, to access his
personal information and combine it with content and information from other
sources to create a unique identifier or profile of him for purposes of
advertisement.

19. In fact, Dr. Rios registered with Zoom as a user and used Zoom's
services in reliance on Zoom's promises that (a) Zoom does not sell users’ data;
(b) Zoom takes privacy seriously and adequately protects users’ personal
information; and (c) Zoom's videoconferences are secured with end-to-end
encryption and are protected by passwords and other security measures.

If. Defendant Zoom Video Communications, Inc.

20. Defendant Zoom Video Communications, Inc. is a Delaware
corporation with its principal place of business in San Jose, California. Zoom
was founded in 2011 and became a public company in April 2019. Today, Zoom
employs a staff of over 1,700 and generates hundreds of millions of dollars in
annual revenue.

21. Zoom provides video-communication services. The demand for
Zoom's services has exploded in the wake of the COVID-19 pandemic while
hundreds of millions of Americans are under orders to stay at home. As a result
of the explosion of user demand, Zoom's stock price skyrocketed in recent
months. On June 1, 2020, Zoom's stock closed at above $204.00 per share —
nearly tripling its closing price at the beginning of 2020.

JURISDICTION AND VENUE
22. This Court has subject-matter jurisdiction under the Class Action
Fairness Act of 2005, 28 U.S.C. § 1332(d)(2). The matter in controversy,

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document1 Filed 06/02/20 Page 9 of 61

exclusive of interest and costs, exceeds the sum or value of $5,000,000, and
members of the Class are citizens of different states from Zoom.

23. This Court has personal jurisdiction over Zoom because it
maintains headquarters in San Jose within the County of Santa Clara, over
which this District presides. Zoom regularly conducts business in this District.

24, Venue is proper in this Court under 28 U.S.C. § 1391 because (a)
Zoom transacts business in this District; (b) substantial events and transactions
giving rise to this action took place in this District; and (c) many members of
the Class reside in this District.

INTRADISTRICT ASSIGNMENT

25. In compliance with Local Rule 3-2(b), Plaintiff requests that this
action be assigned to the San Jose Division of this District because a substantial
part of the events or conduct giving rise to the claims in this action occurred in
the County of Santa Clara, and this complaint appears to be the sixth (6") case
filed on these issues in the Division largely assigned to the Honorable Lucy Koh.

FACTUAL ALLEGATIONS

I, Zoom Targets Consumers, Businesses, and Government
Agencies with Promises of Protecting User Privacy and Ensuring Data
Security

26. A fast-growing tech company founded in San Jose in 2011, Zoom
provides a "video-first communications platform that ... connect[s] people
through frictionless video, phone, chat, and content sharing and enable[s] face-

to-face video experiences for [up to] thousands of people in a single meeting

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
9

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 10 of 61

across disparate devices and locations."'° Zoom generates revenue from the
“sale of subscriptions to [its] platform." Zoom Annual Report at 13. As Zoom
itself acknowledges, "security and privacy" are among the key factors affecting
its growth and revenue. Jd.

27. Zoom regularly collects from its users a massive volume of
personal information, including names, usernames, physical addresses, email
addresses, phone numbers, employment information, credit/debit cards, and
cookies and pixels, e.g., through the use of Google Analytics and Google Ads.
When users visit Zoom's websites, such as zoom.us and zoom.com, Zoom uses
"cookies and tracking technologies" to collect valuable personal data from
users:

Zoom collects information about you when you
visit our marketing websites, unless you tell us not to
by adjusting your cookie setting. We use such things as
cookies and tracking technologies from our advertising
service provider tools (e.g., Google Ads). Information
collected includes Internet protocol (IP) addresses,
browser type, Internet service provider (ISP), referrer
URL, exit pages, the: files viewed on our marketing sites
(e.g., HTML pages, graphics, etc.), operating system,

date/time stamp, and/or clickstream data.

 

‘0 Zoom’s 2020 Annual report filed in Form 10-K on March 20, 2020 with the U.S. Securities
and Exchange Commission, at 4, available at https://investors.zoom.us/static-files/09a01665-5£33-4007-8c90-
de02219886aa (visited Apr. 6, 2020) (“Zoom Annual Report”).

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
10

 
10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 11 of 61

We use this information to determine the offers
to make for our services, analyze trends on and run
the marketing site, and understand users' movements
around the marketing site. We also gather
information about our visitors, such as location
information at the city level (which we get from IP
addresses) for tailoring advertising and selecting the
language to use to display the website.

Zoom does use certain standard advertising tools on our
marketing sites which, provided you have allowed it in your
cookie preferences, sends personal data to the tool
providers, such as Google.

Zoom Privacy Policy, available at https://zoom.us/privacy (last visited Apr.6,
2020).'' Even though Zoom concedes that its "use" of personal information
"may be considered a 'sale" within the meaning of the CCPA, Zoom insists
that it "is not selling any data."
28. In fact, Zoom boasts of its commitment to user privacy:
Privacy is an extremely important topic, and we want you to
know that at Zoom, we take it very seriously

e We do not sell your personal data. ...

Zoom collects only the user data that is
required to provide you Zoom services. This
includes technical and operational support and
service improvement. For example, we collect
information such as a user's IP address and OS
and device details to deliver the best possible
Zoom experience to you regardless of how and
from where you join.

'' Unless otherwise noted, all emphases are added.
CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 12 of 61

e We do not use data we obtain from your use of
our services, including your meetings, for any
advertising. We do use data we obtain from you
when you visit our marketing websites, such as
zoom.us and zoom.com. You have control over your
own cookie settings when visiting our marketing
websites.

29. Zoom also advertises that it "take[s] security seriously." On its
website, Zoom boasts that it "exceed[s] industry standards" in terms of
security measures. Zoom further promises that it "is committed to protecting
[users'] privacy," and claims that it has" designed policies and controls to
safeguard the collection, use, and disclosure of [users'] information."
According to Zoom, it "places privacy and security as the highest priority in
the lifecycle operations of our communications infrastructure. ..".

30. With regard to security in videoconferences, Zoom has, in
various parts of its website and in its marketing materials, represented that it
uses end-to-end (or E2E) encryption to secure its videoconferences:

Meet securely

End-to-end encryption for all meetings ...

hk

Protect your Meetings

The following in-meeting security capabilities are
available to the meeting host:

° Secure a meeting with end-to-end encryption

* * *

Enables HIPPA, PEPEDA & PHIPA Compliance

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 13 of 61

Zoom's solution and security architecture provides end-to-end
encryption and meeting access controls so data in transit cannot be
intercepted.

31. As noted in the Intercept Report, Zoom's bald and unequivocal
promise of end-to-end encryption is important to consumers because it is
"widely understood as the most private form of internet communication." An
end-to-end encrypted videoconference means that "the video and audio content
[are] encrypted in such a way that only the participants in the meeting have the
ability to decrypt it." See Intercept Report. In other words, only the
videoconference participants themselves - not Zoom or any other third parties
-have access to the contents of their videoconferences.

32. As detailed below, however, Zoom's promise of end-to-end
encryption is false. In fact, in response to the Intercept's revelation of its false
promises regarding end-to-end encryption, a Zoom spokesperson admitted in
late March 2020 that "[c]urrently, it is not possible to enable E2E encryption
for Zoom video meetings" due to the design and operation of Zoom's platform.

33. In addition to end-to-end encryption, Zoom also boasts its capacity
to "secure" a meeting "with password" using ts "[r]ole-based user security":

Client Application

Role-based user security

The following pre-meeting security capabilities are
available to the meeting host:

Enable an end-to-end (E2E) encrypted meeting

° Secure log-in using standard username and password ... sign-on

¢ Start a secured meeting with password

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
13

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 14 of 61

° Schedule a secured meeting with password

* * *

Meeting Security
Role-based user security

The following m-meeting security capabilities are available to the

meeting _ host:

¢ Secure a meeting with E2Eencryption

¢ Expel a participant or all participants
e End a meeting
*Lock a meeting

« Mute/unmute a participant or all participants

¢ Enable/disable a participant or all participants to

record ...
see Zoom Security Guide, available at https://zoom.us/docs/doc/Zoom-
Security-White-Paper.pdf (last visited Apr. 6, 2020). As detailed below,
however, Zoom's representations regarding security of its videoconferences are
false because "Zoombombing’ ... by uninvited participants ha[s] become
frequent." See fn. 6, New York Times Zoombombing Report.

34. Yet Zoom profits from these false promises of data protection and
security. Before the COVID-19 outbreak, Zoom induced - using these false
promises - millions of consumers, as well as business and government agencies,

to register for its services. The volume of Zoom's business generated an annual

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 15 of 61

revenue of $622.7 million in the fiscal year of 2020 (ending January 31, 2020).
See fn. 10, Zoom Annual Report at 38. In April 2019, Zoom issued 20 million
shares of its common stock at $36 per share in a successful initial public
offering.
35. Since the outbreak of the COVID-19 pandemic, the demand for

Zoom's services has skyrocketed:

Zoom was used by more than 200 million callers

[in March 2020], up from 10 million in December

[2019], and is used in more than 90,000 schools

across 20 countries .... More than 5 million people

in the United States used Zoom's mobile apps on

[April 1, 2020], five times more than a month ago,

dwarfing the competition of its top rivals, including

Skype, Slack, Google Hangouts and Microsoft

Teams ....

See Post Report. According to the app data firm SensorTower, "first-time
installs of the videoconferencing company's mobile app rose by 1,126 percent
in March to more than 76 million, up from just 6.2 million in February. “See
fn. 6, New York Times Zoombombing Report.

36. Likewise, Zoom's stock price has skyrocketed. Today, Zoom
amasses over $57 billion in market capitalization. Zoom's exponential growth
of market capitalization is predicated upon users’ trust in its promises of data

privacy and security, but these promises are false.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 16 of 61

If. Zoom Broke Its Promises of Data Privacy and Security

A. ZoomCollected and Disclosed Users' Personal

Information Without Authorization or Consent

37. Zoom's promises of data privacy and security are false. As
revealed in the Vice Report, the iOS version of Zoom's mobile app sent users'
personal information to Facebook for use in targeted advertising, without first
notifying the users or obtaining their consent. Zoom provided users' personal
information to Facebook even for users who do not have Facebook accounts.
See fn. 5, Vice Report.

38. According to the Vice Report, upon downloading and opening
the app, Zoom would connect to Facebook's Graph API ("application program
interface") a primary way to get data into and out of the Facebook platform.

39. When a Zoom user opens the iOS version of the Zoom app,
Zoom would notify Facebook that the user has opened the app and identify
the user's device, i.e., the model, time zone, physical location, and telephone
carrier. Such personal information then generates a unique identifier that
enables companies like Facebook to target the user with advertisements.
Advertisers then use the identifier to track data so that they can deliver
customized advertising. The identifier is also used for tracking and
identifying a user, allowing whoever is tracking it to identify a user when he
or she interacts with or responds to advertisements. An identifier is similar to
a cookie as it allows advertisers to know that a specific user is viewing a
specific publication so that it can serve an advertisement targeting that user.

Such identifiers are extremely valuable in the online advertising industry.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 17 of 61

40. According to one privacy-protection expert, Zoom's practices
of data collection and data sharing are "shocking," because "[t]here is
nothing in [Zoom's] privacy policy that addresses that." Jd.

41. Aside from the lack of any notice, Zoom's data-sharing activity
was not visible to users because they can only see the Zoom app interface.
Thus, Zoom provides users no opportunity to consent to or opt out of
Zoom's data-sharing with Facebook. Zoom's lack of disclosure and failure to
provide an opportunity to opt out is particularly glaring in light of Facebook’s

own admonition to developers like Zoom to give notice:

Facebook told [Vice] it requires developers to be transparent with
users about the data their apps send to Facebook. Facebook's terms
say "If you use our pixels or SDK [(software development kits)], you
further represent and warrant that you have provided robust
and sufficiently prominent notice to users regarding the Customer
Data collection, sharing and usage," and specifically for apps, "that
third parties, including Facebook, may collect or receive information
from your app and other apps and use that information to provide
measurement services and targeted ads." /d.
42. Indeed, after being confronted with Vice's findings, "Zoom
confirmed the data collection in a statement to [Vice]":
We originally implemented the ‘Login with Facebook'
feature using the Facebook SDK in order to provide our users with

another convenient way to access our piatform. However, we were

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 18 of 61

recently made aware that the Facebook SDK was collecti.ng
unnecessary device data [as identified by Vice.]...

To address this, in the next few days, we will be removing the
Facebook SDK and reconfiguring the feature so that users will stiil
be able to login with Facebook via their browser. Users will need to
update to the latest version of our application once it becomes
available in order for these changes to take hold, and we encourage
them to do so. We sincerely apologize for this oversight, and remain

firmly committed to the protection of our users’ data. Jd.

43. Despite admitting to the "oversight" and purporting to release a
new version of the Zoom app (as of March 27, 2020) as a remedy, the harm to
Plaintiff and other Class members, as well as the violations of their privacy,
have occurred and continue to occur because, even assuming no unauthorized
disclosure of personal information is made through the new version, the
previous version of the app remains operational. Moreover, Zoom failed to
mandate the use of the new version of the app. Nor did Zoom do anything to
rectify its previous egregious violations of users' privacy rights.

44. Upon information and belief, Zoom provides users' personal
information to other third parties, in addition to Facebook, for unauthorized
purposes, including use in targeted advertising.

45. Plaintiff and other reasonable Zoom users did not know that when
they signed up to use Zoom's services that Zoom would share their personal
information with third parties for the purpose and in the manner set forth above,

and that their privacy nights would be violated. Had Plaintiff and other users

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
18

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 19 of 61

known about Zoom's data-sharing practices, they would not have signed up

with Zoom and would not have used Zoom's services.

46.

Zoom's unlawful disclosure of users' personal information is not

limited to Facebook. According to the Times LinkedIn Report (fn. 6), Zoom

used data-mining tools to collect users' personal information without

authorization, then used the personal information to match the users' LinkedIn

profiles:

For Americans sheltering at home during the coronavirus

pandemic, the Zoom videoconferencing platform has become

a lifeline, enabling millions of people to easily keep in touch

with family members, friends, students, teachers and work

colleagues.

But what many people may not know is that, until Thursday, a

data- mining feature on Zoom allowed some participants to

surreptitiously have access to LinkedIn profile data about other

users -without Zoom asking for their permission during the

meeting or even notifying them that someone el.se was snooping

on them.

The undisclosed data mining adds to growing concerns about

Zoom's business practices at a moment when public schools,

health providers, employers, fitness trainers, prime ministers and

queer dance parties are embracing the platform.

An analysis by The New York Times found that when people

signed in to a meeting, Zoom's software automatically

sent their names and email addresses to a company

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 20 of 61

system it used to match them with their LinkedIn profiles.

47, As The New York Times noted, "neither Zoom's privacy policy nor
its terms of service specifically disclosed that Zoom could covertly display
meeting participants’ LinkedIn data to other users or that it might communicate
the names and email addresses of participants in private Zoom meetings to
LinkedIn." 7d. Infact, "user instructions on Zoom suggested just the opposite:
that meeting attendees may control who sees their real names." /d.
Accordingly, "privacy experts criticized Zoom for making the data-
mining tools available during meetings without alerting participants as
they were being subjected to them." Id.

48. Although Zoom claims that, after the revelations made in the Times
LinkedIn Report, it discontinued the practice of mining and revealing users'
LinkedIn information without authorization, Zoom has done nothing to rectify its
past violations of users’ privacy and unlawful practices of unauthorized data
mining, collection, and disclosure.

B. ZoomFailed to Implement Adequate Security Protocols

Jeopardizing Users' Account Security

49. Zoom's inadequate security practices were exposed again on April
15,2020, when an information security and technology news publication,
BleepingComputer, reported that hackers were selling half a million Zoom

account in the dark web:!”

 

'2 Sergiu Gatlan, Exploit for Zoom Windows Zero-Day Being Sold for $500,000.00,
BLEEPINGCOMPUTER, Apr. 15, 2020, available at
hitps://www.bleepingcomputer.com/news/security/expoint-for-zoom-windows-zero-day-being-sold-for 500-
000/ (last visited May 11, 2020).

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 21 of 61

An exploit for a zero-day remote code execution
vulnerability affecting the Zoom Windows client is currently
being sold for $500,000, together with one designed to abuse a
bug in the video conferencing platform's macOS client.

* ¥ Ed

As BleepingComputer reported on Monday, more than
500,000 Zoom accounts are being sold on hacker forums and on
the dark web for less than a penny each, and, in some cases, also
given away for free to be used in zoombombing pranks and

various other malicious activities.

30. The information relating to these half a million Zoom accounts
was published and exchanged online without Zoom users’ consent or
knowledge. Zoom is responsible for violating users' privacy due to its failure
to implement adequate security protocols and review procedures that could
have and should have prevented the hacking of these accounts.

51. Asaresult of Zoom's failures, Plaintiff and other Class members

are subjected to increased risks of imminent harm to their privacy rights.

C. Zoom Failed to Maintain Adequate Measures to Protect Data
Privacy and Ensure Videoconference Security

52. On Zoom's websites and in its marketing materials, Zoom has

repeatedly touted the security of its videoconferences in that they are protected

by passwords and end-to-end encryption. In reality, however, Zoom's

videoconferences are vulnerable to hacking as evident in the increased

frequency of Zoombombing. Worse, as Zoom admitted in its recent

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
21

 
13

14

15

16

20

21

22

23

24

25

dat
—F

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 22 of 61

disclosures, Zoom lacks the capacity to implement end-to-end encryption.

53. As noted in the Intercept Report at fn.9, Zoom "claims to
implement end-to-end encryption, widely understood as the most private form
of internet communication, protecting conversations from all outside parties."
But this is false. In fact, "Zoom is using its own definition of the term, one
that lets Zoom itself access unencrypted video and audio from meetings."

54. When confronted by the Intercept regarding this false
representation, Zoom all but admitted that it lacks the technology to protect

videoconferences with end-to-end encryption:

But when reached for comment about whether video
meetings are actually end-to-end encrypted, a Zoom spokesperson
wrote, "Currently, it is not possible to enable E2E encryption for
Zoom video meetings. Zoom video meetings use a combination of
TCP and UDP. TCP connections are made using TLS and UDP
connections are encrypted with AES using a key negotiated over a

TLS connection.”

The encryption that Zoom uses to protect meetings is TLS,
the same technology that web servers use to secure HTTPS
websites. This means that the connection between the Zoom app
running on a user's computer or phone and Zoom's server is
encrypted in the same way the connection between your web
browser and this article (on https://theintercept.com) is encrypted.
This is known as transport encryption, which is different from

end-to-end encryption because the Zoom service itself can

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRLAL

oe

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 23 of 61

access the unencrypted video and audio content of Zoom
meetings. So when you have a Zoom meeting, the video and audio
content will stay private from anyone spying on your Wi-Fi, but it
won't stay private from the company. (In a statement, Zoom said

it does not directly access, mine, or sell user data; more below.)...

“When we use the phrase 'End to End' in our other
literature, it is in reference to the connection being encrypted
from Zoom end point to Zoom end point," the Zoom
spokesperson wrote, apparently referring to Zoom servers as
“end points" even though they sit between Zoom clients. "The
content is not decrypted as it transfers across the Zoom cloud"
through the networking between these machines. Jd.

55. According to one cryptographer, Professor Matthew D. Green
of Johns Hopkins University's Department of Computer Science, Zoom is
twisting the common meaning of "end-to-end" in a "dishonest way":

"They're a little bit fuzzy about what's end-to-end
encrypted," Green said of Zoom. "I think they're doing this in a
slightly dishonest way. It would be nice if they just came
clean." Id.

56. Caught red-handed, Zoom apologized on April 1, 2020 "in a
blog post for the 'discrepancy between the commonly accepted definition
of end-to-end encryption and how [Zoom was] using it." See fn. 7, Post

Report.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 24 of 61

57. Zoom's dishonesty is particularly glaring in light of the fact
that several of Zoom's competitors, including Apple FaceTime and Signal,

offer real end-to-end encryption in their videoconferences:

“If it's all end-to-end encrypted, you need to add

some extra mechanisms to make sure you can do that kind of

‘who's talking' switch, and you can do it in a way that doesn't

leak a lot of information. You have to push that logic out to the

endpoints," he told The Intercept. This isn't impossible,

though, Green said, as demonstrated by Apple's FaceTime,

which allows group video conferencing that's end-to-end

encrypted. "It's doable. It's just not easy." See fn. 9, the

Intercept Report.

38. Thus, it is not that Zoom could not have fulfilled its promise of
end-to-end encryption. It is that Zoom made a conscious decision to make the
false promise knowing that it lacked the technology to keep the promise.

39. Moreover, Zoom has done nothing, aside from issuing empty
words in a blog- posted "apology," to improve security in its videoconferences
and to rectify past security breaches.

60. Likewise, as discussed above, Zoom's marketing materials
provide users with a false sense of security regarding its videoconferences.

61. But Zoom's videoconferences are anything but secure. In recent
weeks, Zoombombing has become a daily element of Zoom's

videoconferences:

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
24

 
10

t

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 25 of 61

[Zoom] has faced added pressure from the rise of
"zoombombing” raids, in which anonymous trolls barge into
unlocked Zoom meetings, shouting profane insults and racist slurs.
Videos of the raids, some of which have been removed by
YouTube for violating hate-speech policies, show giggling trolls
posting pornography into online grade-school lessons, pulling
their pants down in front of company conference calls, and
dancing with bottles of bourbon in what appeared to be an online
Alcoholics Anonymous meeting.

See fn. 7, Post Report.

62. By failing to properly maintain security in its videoconferences,
Zoom has enabled hackers and pranksters to perpetrate online abuse on a
massive scale:

An analysis by The New York Times found 153 Instagram
accounts, dozens of Twitter accounts and private chats, and
several active message boards on Reddit and Chan where
thousands of people had gathered to organize Zoom harassment
campaigns, sharing meeting passwords and plans for sowing
chaos in public and private meetings (since this article's
publication, Reddit has shut down the message boards where
Zoom raids were discussed).

Zoom raiders often employ shocking imagery, racial
epithets and profanity to derail video conferences. Though a
meeting organizer can remove a participant at any time, the

perpetrators of these attacks can be hard to identify; there may be

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
25

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 26 of 61

several in a single call, and they can appear to jump from one
alias to another.
See fn. 6, New York Times Zoombombing Report.
63. The frequency and reach of the incidents on Zoom prompted the
F.B.I. to issue a warning on [March 31, 2020], singling out the [Zoom] app and
stating that it had “received multiple: reports of conferences being disrupted
by pornographic or hate images and threatening language nationwide." Jd.
64. In addition to the F.B.1, other state and federal authorities also
intervened. The attorneys generals of 27 states, including New York, have
raised questions about privacy issues and demanded that Zoom cooperate with
them in multiple investigations. See fn. 8, the WSJ Report. Senator Richard
Blumenthal of Connecticut wrote a letter to Zoom on March 31, 2020
demanding answers about Zoom's "troubling history of software design
practices and security lapses."" Jd. Senator Blumenthal expressed grave
concerns over Zoom's privacy violations and security breaches:

The millions of Americans now unexpectedly attending
school, celebrating birthdays, seeking medical help, and sharing
evening drinks with friends over Zoom during the coronavirus
pandemic, ... should not have to add privacy and cyber

security fears to their ever-growing list of worries.

Id, GQnternal quotation marks omitted).

65. In its public disclosures, Zoom admits that its security is
inadequate. Zoom's founder and Chief Executive Officer, Eric Yuan, told The
Wall Street Journal: "I really messed up" on Zoom's security. See fn. 8, the

WSJ Report. But Zoom has done little to improve security. While Mr. Yuan

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
26

 
10

tl

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 27 of 61

promised to develop "an option for end-to-end encryption to safeguard
conversations, ... [the] feature won't be ready for a few months." /d.

66. While Zoom continues to make empty, false promises, American
consumers are left to deal with the privacy violations and security breaches
inflicted by Zoom and, in Senator Blumenthal's words, "add[ing] privacy and
cybersecurity fears to their ever-growing list of worries." Jd.

67. On behalf of these American consumers, Plaintiff brings this
action for damages and injunctive relief to rectify Zoom's misconduct.

fil, Plaintiff Experience with Zoom and Zoombombing

A. Dr. Rios Registered his Account with Zoom in
Reliance on Its False Representations of Data Protection and
Conference Security

68. Dr. Rios has been conducting seminars, workshops, trainings, and
motivational programs for at-risk students and teachers for over a decade.

69. Following California's March 4, 2020 declaration of a state of
emergency as a result of the COVID-19 pandemic, Dr. Rios began searching
for alternative meeting venues to conduct his regular seminars with educators
and students. Based on Zoom's advertisements of a user-friendly and secure
platform, Zoom videoconferencing stood out as a prime candidate for
conducting online classes.

70. On April 13, 2020, Dr. Rios, serving as his administrator,
registered an account with Zoom, using his personal email address. On March
23, 2020, following the March 19, 2020 issuance of the statewide Executive
Order N-33-20 (directing ali California residents to stay at home), Dr. Rios

upgraded his Zoom account to" premium" status by paying a monthly fee of

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
27

 
10

11

[2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 28 of 61

$14.99. He also upgraded his Zoom account to host up to 500 participants for
$112.00 per month. Dr. Rios downloaded Zoom's software onto an Apple
desktop computer.

71. At the time when Dr. Rios registered his account with Zoom, Dr.
Rios was not aware, and did not understand, that Zoom would share Dr. Rios'
personal information with third parties, including Facebook. Nor was Dr. Rios
aware that Zoom would allow third parties, like Facebook, to access his
personal information and combine it with content and information from other
sources to create a unique identifier or profile of Dr. Rios for purposes of
advertisement.

72. In fact, Dr. Rios registered with Zoom as a user and used Zoom's
services in reliance on Zoom's promises that (a) Zoom does not sell users' data;
(b) Zoom takes privacy seriously and adequately protects users’ personal
information; and (c) Zoom's videoconferences are secured with end-to-end

encryption and are protected by passwords and other security measures.

B. Dr. Rios and His Participants Became Victims of
Zoombombing

73. Dr. Rios prepared for a Zoom videoconference to educate
teachers on how to connect with at-risk students who were not logging in to
remote learning sessions. This was a free community service he was providing
teachers who were interested. He set up the Zoom videoconference, following
Zoom's instructions. Based on Zoom's representations, he understood that the
videoconference would be protected and secure, and that, as the organizer, he
would have the ability to control the webinar, including being safe from any

uninvited or malicious participants.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
28

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 29 of 61

74. For the April 30, 2020 webinar (starting at 3:00 p.m. Pacific
Time), Dr. Rios setup a Zoom videoconference, following Zoom's instructions.
75. The April 30, 2020 webinar was held on Zoom with over four
hundred (400) participants, including Dr. Rios as the organizer. The class was
uneventful until approximately 15 minutes into the class, when an intruder with

the name "Christine’s iPad" hacked into the videoconference.

76. Immediately following the break-in, pornographic video footages
began to run on all participants’ computers in a full-screen mode and with loud
audio. Dr. Rios and the other participants were forced to view footage of an
adult performing a sexual act on an infant. Dr. Rios was supervising break-out
sessions during the attack and neither him or other participants were unable to
minimize or close the video screen. Nor were they able to use any of the Zoom
functions to refuse viewing the pornographic video or eject the intruder
(Christine’s iPad) from the Zoom meeting. After attempting to avoid the
pornographic video and eject the intruder to no avail - the intruder returned

immediately.

77. Pornographic video footages reappeared on every participant’s
computer -again on full screen mode with loud audio. The footages again
involved an adult engaging in sexual acts and performing sexual acts on a

crying infant.

78. After many attempts, Dr. Rios figured out how to lock the meeting
and eliminate the intruder.
79, The depravity of the video footages was beyond description. Dr.

Rios and the other participants were traumatized and deeply disturbed. In fact,

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
29

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 30 of 61

two (2) of the participants have filed worker’s compensation claims based upon
their having participated.

80. Dr. Rios had no choice but to try to talk participants through what
had just happened and offer his support to process the very traumatic situation.
He also paid for a licensed clinical social worker to host follow up sessions
with participants in case they wanted to process this traumatic event. He
reached out to Zoom twice about the incident. As of June 1, 2020, Zoom had
not responded.

C. Zoom Rejected Dr. Rios's Repeated Pleas to Improve Security

81. Immediately following the traumatizing incident, Dr. Rios sought
help from Zoom by contacting Zoom online and by telephone. Dr. Rios sent
an online request to Zoom, reporting the incident and demanding action to
remedy the situation and prevent to further Zoombombing.

82. In his own investigation and through emails and other
communications with attendees, Dr. Rios believes that the pomographic
images that appeared at his webinar were the same as those that are the subject
of the case Saint Paulus Lutheran Church and Helen N. Cundle, et al. v. Zoom
Video Communications, Inc., USDC Case #5:20-cv-03252 — LK.

83. Inan email response to Saint Paulus Lutheran Church dated May
6, 2020, Zoom's Trust & Safety department stated that it had identified the
intruder and blocked the intruder “from joining future meetings using the same
Zoom software." But Zoom refused to take any further action to remedy the
situation or to improve the security of its videoconferences. Shockingly, Zoom

admitted that the intruder was "a known serial offender who disrupts open

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
30

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 31 of 61

meetings by showing the same video," and had "been reported multiple times
to the authorities":
We identified in your meeting a known serial offender
who disrupts open meetings by showing the same video,
and which has been reported multiple times to the
authorities. This intruder has the following identifying
information:
Christine (iPad)
The report ID for Christine (iPad) is 71731955. You can use this
number when you submit your report to link both reports.

It is baffling, to say the least, how Zoom failed to protect Dr. Rios' seminar
from a "serial offender" who has been "reported multiple times to the
authorities" and who had just recently struck at a church gathering.

84. Dr. Rios, reported the incidents to the F.B.I. twice as they have
now created a special form for on-line reporting these zoombombing
pomographic incidents.

FRAUDULENT CONCEALMENT AND TOLLING

85. The applicable statutes of limitations are tolled because Zoom
knowingly and actively concealed the facts alleged above. Until the revelations
made in March 2020, Plaintiff and the Class members did not know and could
not have known of the information essential to the pursuit of these claims
through no fault of their own and not due to any lack of diligence on their part.

CLASS ACTION ALLEGATIONS

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
31

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 32 of 61

86. Plaintiff brings this action as a class action under Rule 23 of the
Federal Rules of Civil Procedure, on behalf of a proposed class (the "Class"),
defined as:

All persons in the United States who used Zoom during the applicable
limitations period.

87. Excluded from the Class are any entities, including Zoom, in
which Zoom or its subsidiaries or affiliates have a controlling interest,
Zoom's officers, agents and employees, the judicial officer to whom this
action is assigned and any member of the Court's staff and immediate families,
as well as claims for personal injury, wrongful death, and emotional distress.

88. Numerosity Under Rule 23(a)(1). The members of the Class are
so numerous that joinder of all members would be impracticable. Based on
information and belief, Plaintiff allege that the Class includes millions of
members.

89. Commonality and Predominance Under Rule

23(a)(2) and 23(b)(3). This action involves common questions of law
or fact, which predominate over any questions affecting individual Class
members, mncluding:

(a) whether Zoom shared the personal information of Plaintiff
and other Class members with third parties without their authorization
or consent;

(b) whether Zoom violated Plaintiff and Class members’
privacy rights;

(c) whether Zoom intruded upon Plaintiff and the Ciass

members' seclusion;

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
32

 
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 33 of 61

(d) whether Zoom acted negligently;

(e} whether Plaintiff and other Class members formed implied
contracts with Zoom;

(f) whether Zoom breached implied contracts with Plaintiff
and the Class members and breached the implied covenant of good faith
and fair dealing;

(g) whether Zoom violated the CCPA;

(h) whether Zoom violated the CLRA:

(i) whether Zoom violated the UCL;

(j) whether Plaintiff and the Class members were harmed as a
result of Zoom’s conduct;

(k) whether Plaintiff and the Class members are entitled to
actual, statutory, or other forms of damages or any other monetary relief;
and

(1) whether Plaintiff and the Class members are entitled to
equitable relief.

90. Plaintiff's claims are typical of the members of the Class as all
members of the Class are similarly affected by Zoom's actionable conduct.
Zoom's conduct that gave rise to Plaintiff claims is the same for all members
of the Class.

91. Zoom engaged in a common course of conduct giving rise to the
legal rights sought to be enforced by Plaintiff and on behalf of the other Class
members. Similar or identical statutory and common-law violations, business

practices, and injuries are involved. Individual questions, if any, pale by

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
33

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 34 of 61

comparison, in both quantity and quality, to the numerous questions that
dominate this action.

92. Typicality Under Rule 23(a)(3). Plaintiff claims are typical of the
claims of the other Class members because, among other things, (a) Plaintiff
and the other Class members provided personal information to Zoom; and (b)
in its uniform misconduct alleged above, Zoom shared the personal
information of Plaintiff and other Class members without their authorization
or consent. Plaintiff and other Class members are advancing the same claims
and based on the same legal theories. There are no defenses that are unique to
Plaintiff.

93. Adequacy of Representation Under Rule 23(a)(4). Plaintiff is an
adequate representative of the Class because (a) his interests do not conflict
with the interests of the other Class members it seeks to represent; (b) they
have retained counsel competent and experienced in complex class action
litigation, (c) they will prosecute this action vigorously; and (d) he has no
interests that are contrary to or in conflict with the interests of other Class
members.

94. Superiority Under Rule 23(b)(3). A class action is superior to
other available methods for the fair and efficient adjudication of this
controversy because joinder of all the members of the Class is impracticable.

95. Furthermore, the adjudication of this controversy through a class
action will avoid the possibility of inconsistent and potentially conflicting
adjudication of the asserted claims. There should be no difficulty in managing

this action as a class action.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
34

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 35 of 61

96. Class certification is also appropriate under Rule 23(b)(2) because
Zoom has acted or has refused to act on grounds generally applicable to the
Class, so that corresponding declaratory relief is appropriate to the Classes as
a whole.

97. California law applies to the claims asserted in this complaint

because:
° Zoom is headquartered in California;
* All of Zoom's key decisions and a substantial part of its operations

emanate from California;

. A substantial number of the Class members reside in California;
° California has a strong interest in preventing corporations
headquartered

in the state from engaging in unfair, unlawful, and deceptive
business practices; and
° California has a strong interest in providing redress for its citizens
for Zoom's illegal conduct.
CAUSES OF ACTION
Count |
Negligence

98. Plaintiff repeats and incorporates by reference each and every
allegation set forth above, as though fully set forth herein.

99. Zoom owed a duty to Plaintiff and the other Class members to
exercise reasonable care in (a) using their personal information in compliance
with all applicable law and the terms of Zoom's privacy policy; (b)

safeguarding their personal information in its possession; and (c) ensuring

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
35

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 36 of 61

security in Zoom's videoconferences. To fulfill this duty, Zoom is obligated to
implement and maintain adequate security measures to protect its users’
personal information and to avoid disclosure of its users' personal information
to any third parties without their knowledge and consent.
100. Plaintiff and the Class members used Zoom's services in reliance
on its exercise of due care and fulfillment of its duties.
101. Zoom, however, breached its duties by, among other things:
. disclosing Plaintiff's and other Class members' personal
information to unauthorized third parties, including Facebook;
° allowing third parties to access the personal information of
Plaintiff and other Class members;
. failing to implement and maintain adequate security
measures to safeguard users' personal information;
. failing to timely notify Plaintiff and other Class members
of the unlawful disclosure of their personal information; and
° failing to maintain adequate security and proper encryption
in Zoom's videoconferences.
102. Zoom's misconduct is inconsistent with industry regulations and
standards.
103. Plaintiff and other Class members did not contribute to Zoom's
misconduct.
104, The harm inflicted upon Plaintiff and other Class members is

reasonably foreseeable to Zoom.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
36

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 37 of 61

105. As a direct and proximate result of Zoom's misconduct, Plaintiff
and other Class members have suffered damages relating to, among other
things, loss of income, privacy and emotional distress.

Count II
Breach of Implied Contract

106. Plaintiff repeats and incorporates by reference each and every
allegation set forth above, as though fully set forth herein.

107. To generate revenues, attract advertisers, and increase market
share, Zoom offered Plaintiff and other Class members to use its services by
creating Zoom accounts, which require the provision of confidential, sensitive
personal information.

108. Accepting Zoom's offer, Plaintiff and other Class members
obtained user accounts from Zoom and provided Zoom with confidential,
sensitive personal information.

109. By becoming users of Zoom's services, Plaintiff and other Class
members entered into implied contracts with Zoom, under which Zoom, for its
own benefit, obtained from Plaintiff and other Class members their
confidential, sensitive personal information, as well as money. In exchange,
Zoom agreed, at least implicitly, to (a) safeguard such information against
unauthorized disclosure, access, or use; (b) timely notify Plaintiff and other
Class members of any unauthorized disclosure of, access to, or use of such
information; and (c) maintain adequate security and proper encryption in
Zoom's videoconferences.

110. Without such an implicit agreement by Zoom, Plaintiff and other

Class members would not have entrusted their personal information to Zoom

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
37

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 38 of 61

or paid for its services. Instead, Plaintiff and other Class members would have
chosen an alternative videoconference platform that would refrain from
sharing their personal information with undisclosed and unauthorized third
parties and maintain adequate security and proper encryption in
videoconferences.
111. Plaintiff and other Class members fully performed their
obligations under the implied contract with Zoom.
112. Zoom, however, breached the implied contracts it made with
Plaintiff and other Class members by, among other things:
° disclosing Plaintiff's and other Class members' personal
information to unauthorized third parties, including
Facebook;
° allowing third parties to access the personal information of
Plaintiff and other Class members;
° failing to implement and maintain adequate security
measures to safeguard users' personal information;
. failing to timely notify Plaintiff and other Class members
of the unlawful disclosure of their personal information; and
. failing to maintain adequate security and proper encryption

in Zoom's videoconferences.

113. By breaching its implied contracts with Plaintiff and other Class
members, Zoom is not entitled to retain the benefits it received.

114. Asadirect and proximate result of Zoom's breaches of the implied
contracts, Plaintiff and other Class members have suffered actual losses and

damages.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
38

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 39 of 61

Count III
Breach of the Implied Covenant of Good Faith and Fair Dealing

115. Plaintiff repeats and incorporates by reference each and every
allegation set forth above, as though fully set forth herein.

116. There is a covenant of good faith and fair dealing implied in every
implied contract. This implied covenant requires each contracting party to
refrain from doing anything to injure the right of the other to receive the
benefits of the agreement. To fulfill its covenant, a party must give at least as
much consideration to the interests of the other party as it gives to its own
interests.

117. Under the implied covenant of good faith and fair dealing, Zoom
is obligated to, at a minimum, (a) implement proper procedures to safeguard
the personal information of Plaintiff and other Class members; (b) refrain from
disclosing, without authorization or consent, the personal information of
Plaintiff and other Class members to any third parties; (c) promptly and
accurately notify Plaintiff and other Class members of any unauthorized
disclosure of, access to, and use of their personal information; and (d) maintain
adequate security and proper encryption in Zoom's videoconferences.

i118. Zoom breached the implied covenant of good faith and fair
dealing by, among other things:

° disclosing Plaintiffs and other Class members' personal

information to unauthorized third parties, including Facebook;

° allowing third parties to access the personal information of

Plaintiff and other Class members;

° failing to implement and maintain adequate security measures to

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
39

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 40 of 61

safeguard users' personal information;
° failing to timely notify Plaintiff and other Class members of the
unlawful disclosure of their personal information; and
. failing to maintain adequate security and proper encryption in

Zoom's videoconferences.

119. Asa direct and proximate result of Zoom's breaches of the implied
covenant of good faith and fair dealing, Plaintiff and other Class members have
suffered actual losses and damages.

Count IV
Unjust Enrichment

120. Plaintiff repeats and incorporates by reference each and every
allegation set forth above, as though fully set forth herein.

121. Zoom has benefited and profited from Plaintiff's and other Class
members’ use of its videoconferencing services by obtaining their personal
information and money.

122, Zoom, however, failed to provide Plaintiff and other Class
members the services they reasonably expected because Zoom:

° disclosed Plaintiffs and other Class members’ personal

information to unauthorized third parties, including Facebook:

° allowed third parties to access the personal information of

Plaintiff and other Class members;

. failed to implement and maintain adequate security measures to

safeguard users’ personal information;

° failed to timely notify Plaintiff and other Class members of the

unlawful disclosure of their personal information; and

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
40

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 41 of 61

‘ failed to maintain adequate security and proper encryption in
Zoom's videoconferences.

123. Zoom has therefore been unjustly enriched by its retention of the
benefits and profits at the expense of Plaintiff and other Class members. Equity
and justice require that Zoom disgorge the benefits and profits.

124. Plaintiff seeks an order directing Zoom to disgorge these benefits
and profits and pay restitution to Plaintiff and other Class members.

Count V
Violation of the California Consumer Privacy Act

125. Plaintiff repeats and incorporates by reference each and every
allegation set forth above, as though fully set forth herein.

126. The CCPA prohibits collection and use of consumers’ personal
information from collection and use by businesses without consumers’ notice
and consent.

127. Zoom violated the CCPA by using the personal information of
Plaintiff and other Class members without providing the required notice under
the CCPA. See CAL. CIV. CODE §1788.100(b), §1798.120(b). Zoom did not
notify Plaintiff and the Class members that it was disclosing their personal
information to unauthorized parties.

128. Zoom also violated the CCPA by failing to provide notice to
Plaintiff and other Class members of their right to opt out of the disclosure or
use of their personal information to third parties. See CAL. CIV. CODE
§1788.100(b), 1798.120(b). Zoom failed to give Plaintiff and the Class
members the opportunity to opt out before sharing their personal information

with unauthorized parties.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
41

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 42 of 61

129. Plaintiff seeks damages on behalf of himself and the Class, as well
as injunctive relief in the form of an order enjoining Zoom from continuing to
violate the CCPA.

Count VI

Violation of California's Consumer Legal Remedies Act

130. Plaintiff repeats and incorporates by reference each and every
allegation set forth above, as though fully set forth herein. °

131. Plaintiff and each Class Member are "consumers" under the
CLRA, see CAL. CIV. CODE §1761(d).

132. Zoom is a "person" as defined by the CLRA, see CAL. CIV.
CODES 1761(c).

133. Zoom's marketing and sale of the Zoom app is the sale of a "good"
and "service" to consumers within the meaning of the CLRA, see CAL. CIV.
CODES§ 1761 (a)-(b), 1770(a).

134. The CLRA protects consumers against unfair and deceptive
practices, and is intended to provide an efficient means of securing such
protection.

135. As detailed above in paragraphs 26 through 33, Zoom promised
to protect data privacy and secure videoconferences. Zoom violated the CLRA
by, among other things:

° disclosing Plaintiffs and other Class members' personal

information to unauthorized third parties, including Facebook;

° allowing third parties to access the personal information of

Plaintiff and other Class members;

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
42

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 43 of 61

. failing to implement and maintain adequate security measures to
safeguard users’ personal information;
: failing to, in a timely manner, (a) investigate the unauthorized
disclosures described above, and (b) notify Plaintiff and other
Class members of the unauthorized disclosure of, access to, and
use of theirpersonal information; and
. failing to maintain adequate security and proper encryption in
Zoom's videoconferences.
136. Zoom's conduct is deceptive and unfair and violates Subsection
1770(a) of the California Civil Code because:
° Zoom represented that its product had characteristics it did not
have in violation of Subsection (a)(5);
° Zoom represented its products were of a particular standard, grade,
or quality when they were of another in violation of Subsection
(a)(7);
° Zoom advertised its services with intent not to sell them as
advertised in violation of Subsection (a)(9); and
° Zoom knowingly and intentionally withheld material information
from Plaintiff and the Class members in violation of Subsection (a)(14).
137. Zoom's unfair or deceptive acts and practices were capable of
deceiving a substantial portion of the public. Zoom did not disclose the facts
of its disclosure of personal information and its lack of capacity to secure
videoconferences because it knew that consumers would not use its products
or services, and instead would use other products or services, had they known

the truth.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
43

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 44 of 61

138. Zoom had a duty to disclose the truth about its privacy practices
and security capabilities because it is in a superior position to know whether,
when, and how it discloses users' information to third parties and whether it
can ensure security in videoconferences.

139. Plaintiff and the Class members could not reasonably have been
expected to learn or discover Zoom's disclosure of their personal information
to unauthorized parties or Zoom's lack of capacity to secure videoconferences.

140. The facts concealed by Zoom are material because a reasonable
consumer would have considered them to be important in deciding whether to
use Zoom.

141. Plaintiff and the Class members reasonably expected that Zoom
would (a) safeguard their personal information and refrain from disclosing it
without their consent; and (b) ensure security in Zoom's videoconferences.

142. Due to Zoom's violations of the CLRA, Plaintiff and the Class
members suffered damages and did not receive the benefit of their bargain with
Zoom because they paid for a value of services, either through personal
information or a combination of their personal information and money.

143. Plaintiff and the Class members seek an injunction barring Zoom
from disclosing their personal information without their consent and requiring
Zoom to ensure Zoom’s security in videoconferences.

Count VII
Violation of the Unfair Competition Law
144, Plaintiff repeats and incorporates by reference each and every

allegation set forth above, as though fully set forth herein.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
44

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 45 of 61

145. Zoom engaged in unfair, unlawful, and fraudulent business
practices within the meaning of the UCL, CAL. Bus. & PROF. CODE §§
17200, et seq.

146. Zoom collected and stored confidential, sensitive personal
information from Plaintiff and other Class members. Zoom falsely represented
to Plaintiff and other Class members that:

(a)  "[w]e do not sell your data";

(b) Zoom maintains adequate security measures to safeguard and

keep confidential users' personal information;

(c) Zoom limits its use of users’ personal information "to determine

the offers to make for [its] services, analyze trends on and run the

marketing site, and understand users' movements around the marketing
site"; and

(d) Zoom provides "[s]ecurity and encryption ... with complete end-

to-end 256-bit AES encryption[.]"

147. In reliance on Zoom's representations, Plaintiff and other Class
members obtained Zoom accounts and provided Zoom with confidential,
sensitive personal information.

148. Zoom's misrepresentations and omissions caused Plaintiff and
other Class members to become Zoom users and provide Zoom with their
confidential, sensitive personal information. Plaintiff and other Class members
would not have done so, but for Zoom's misrepresentations and omissions.

149. Zoom's misrepresentations and omissions are unfair,
unlawful, and fraudulent. Zcom's acts, as alleged above, are "unfair" because

they offend an established public policy and are immoral, unethical, and

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
45

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 46 of 61

unscrupulous or substantially injurious to consumers. Zoom's acts, as alleged
above, are "unlawful" because they violate the common law and several
California statutes, including the CCPA and CLRA. Zoom's acts, as alleged
above, are "fraudulent" because they are likely to deceive the general public.

150. In addition to making these misrepresentations and omissions,
Zoom also violated the UCL by (a) failing to timely notify Plaintiff and other
Class members of the unauthorized disclosure of, access to, and use of their
personal information; (b) preventing Plaintiff and other Class members from
taking the necessary measures to remedy the unauthorized disclosure of their
personal information; and (c) failing to maintain adequate security and proper
encryption in Zoom's videoconferences.

151. Zoom's business practices violate the UCL also because Zoom (a)
falsely represented that goods or services have characteristics they do not have,
namely, adequate security; (b) falsely represented that its goods or services are
of a particular standard when they are of another; (c) advertised its goods and
services with intent not to sell them as advertised; (d) represented that the
subject of a transaction was supplied in accordance with a previous
representation when it was not; and (e) made material omissions regarding its
safeguarding of users' personal information.

152. Plaintiff and other Class members suffered injury in fact and lost
money or property as the result of Zoom's violations of the UCL.

153. Plaintiff requests that Zoom be (a) enjoined from further
violations of the UCL; and (b) required to restore to Plaintiff and other Class
members any money it had acquired by unfair competition, including

restitution and restitutionary disgorgement.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
46

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 47 of 61

Count VIII
Invasion of Privacy in
Violation of Common Law and the California Constitution

154. Plaintiff repeats and incorporates by reference each and every
allegation set forth above, as though fully set forth herein.

155. Under the common law and Section 1 in Article I of the California
Constitution, Plaintiff and the Class members have a reasonable expectation of
privacy in their personal information, their electronic devices (including
computers, tablets, and mobile phones), and their online behavior and history
(including their use of Zoom's services).

156. The reasonableness of such expectations of privacy finds support
in Zoom's unique position to monitor Plaintiff's and the Class members'
behavior through its access to their electronic devices and videoconferences.
The surreptitious, highly technical, and non-intuitive nature of Zoom's
disclosure of their personal information further underscores the reasonableness
of their expectations of privacy.

157. Plaintiff's and Class members' privacy interest is legally protected
because they have an interest in precluding the dissemination or misuse of
sensitive information and an interest in making intimate personal decisions
and conducting activities like a videoconferencing without observation,
intrusion, or interference.

158. Zoom shared Plaintiff's and the Class members’ personal
information, without their authorization or consent, with third parties,

including Facebook.

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
47

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 48 of 61

159. Zoom's acts and omissions caused the exposure and publicity of
private details about Plaintiff and other Class members - matters that are of no
concern to the public.

160. This intrusion is highly offensive to a reasonable person. Zoom's
conduct alleged above is particularly egregious because Zoom concealed its
conduct from Plaintiff and other Class members, and because Zoom
represented to Plaintiff and other Class members that it considered privacy to
be "an extremely important topic" and took their privacy "very seriously."

161. Asa direct and proximate result of Zoom's conduct, Plaintiff and
Class members were harmed by the public disclosure of their private affairs.

162. Plaintiff and other Class members seek damages in an amount to
be determined at trial.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and on behalf of all
members of the Class, respectfully request that the Court enter judgment in
favor of them and against Zoom:

A. _ certifying this action as a class action under Federal Rule of Civil
Procedure 23, appointing Plaintiff as Class Representatives, and appointing his
counsel as Class Counsel;

B. declaring that Zoom's conduct alleged in this complaint is unfair,
unlawful, and fraudulent in violation of the CCPA, the CLRA, and the UCL,
and that Zoom is liable for negligence, breach of implied contract, breach of
the implied covenant of good faith and fair dealing, and unjust enrichment;

C. enjoining Zoom from engaging in the negligent, unfair, unlawful,
and fraudulent business practices alleged in this complaint;

CLASS ACTION COMPLAINT

DEMAND FOR JURY TRIAL
48

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 49 of 61

D. awarding Plaintiffand other Class members actual, compensatory,
consequential, punitive, and treble damages to the extent permitted by law,

including statutory damages available under the CCPA, except as to Count VI
for violation of the CLRA;

E. ordering Zoom to disgorge all benefits and profits unjustly
retained through its misconduct alleged in this complaint;

F, awarding Plaintiff and other Class members pre-judgment and
post-judgment interest;

G. awarding Plaintiff and other Class members reasonable attorneys'
fees and costs, including expert witness fees; and

H. — granting such other and further relief as the Court deems just and
proper.

DEMAND FOR JURY TRIAL
Plaintiff demands a trial by jury.

Dated: June 2, 2020 ~) submitted,

LAW QFFICES OF JOHN L. FALLAT
John IY Fallat (SBN #114842)

Timothy J. Tomlin (SBN #142294)
Mark A. Vaughn (SBN #241228)

68 Mitchell Blvd., Suite 135

San Rafael, CA 94903-2046

Telephone: (415) 457-3773

Facsimile: (415) 457-2667

CLASS ACTION COMPLAINT
DEMAND FOR JURY TRIAL
49

 
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 50 of 61

 

 

Curriculum Vitae Victor M. Rios
VICTOR M. RIOS
April 2020
Department of Sociology
University of California, Santa Barbara E-mail: vrios@soc.ucsb.edu

Santa Barbara CA 93106-9430

Research and teaching interests:

Race and Justice; Inequality;
Ethnography; Educational Equity

*

EDUCATION

Ph.D. Comparative Ethnic Studies, University of California, Berkeley, 2005
(Dissertation Advisor: Ronald Takaki)

M.A. Comparative Ethnic Studies, University of California, Berkeley, 2002

B.A, Human Development, Emphasis in Adolescent Development,
California State University Hayward, 2000

PROFESSIONAL EXPERIENCE

2018-Present Associate Dean of Social Sciences, Division of Social Sciences,
University of California, Santa Barbara

2015-Present Prefessor, Department of Sociology, University of California, Santa
Barbara

2011-2015 Associate Professor, Department of Sociology, University of California, Santa
Barbara

2006-2011 Assistant Professor, Department of Sociology, University of California, Santa
Barbara

2007-2008 Ford Foundation Postdoctoral Fellow, Department of Social and Behavioral
Sciences, University of California, San Francisco (Supervised by Dr. Howard

EXHIBIT
—
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 51 of 61

Curriculum Vitae Victor M. Rios

Pinderhughes)
2005-2006 Assistant Professor, Department of Sociology, University of San Francisco

1998-2000 Youth Programs Director, Community Bridges Beacon, San Francisco, CA

BOOKS (Academic Press)

Rios, V.M. (2017) Human Targets: Schools, Police, and the Criminalization of Latino
Youth. University of Chicago Press.
*LA Times Book Festival Selection (2017)

*Audio book with Audible

Rios, V.M. (2011) Punished: Policing the Lives of Black and Latino Boys. New York

University Press.
*Eduardo Bonilla-Silva Book Award, Honorable Mention,
Society for the Study of Social Problems (2014)

*Oliver Cromwell Cox Book Award, American Sociological Association,
Section on Racial and Ethnic Minorities (2013)

* Outstanding Book Award, Honorable Mention, American Sociological
Association, Section on Inequality, Poverty, and Mobility (2013)

*C. Wright Mills Book Award, Finalist, Society for the Study of Social Problems
(2012)

* Distinguished Book Award, American Sociological Association, Section on
Latina/o Sociology (2012)

*Audio book with Audible

Rios, V.M. and Mireles-Rios, R. (Under Contract with Duke University Press)
Opportunity Gaps: Teacher Support, Race, and The Future of Public Education.
(Dataset from a completed two-year school ethnography and survey study on the
opportunity gap between White and Latino high school students)
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 52 of 61

Curriculum Vitae Victor M. Rios

ARTICLES AND CHAPTERS (*=graduate/undergraduate student)

Rios, V.M., *Prieto G., *Ibarra J. 2020. “Mano Suave—Mano Dura: Legitimacy Policing
and Latino Stop and Frisk.” American Sociological Review.

Mireles-Rios, R., Rios, V.M., *Reyes, A. 2020. “Pushed Out for Missing School: The
Role of Health Disparities and High School Truancy.” Education Science.

Mireles-Rios, R., Rios, V.M., *Auldridge-Reveles, T., *Monroy, M., & *Castro, I.
2020. “‘I was pushed out of school’: Social and emotional approaches to a youth
promotion program.” Journal of Leadership, Equity, and Research.

*Williams, C., Mireles-Rios, R., & Rios, V.M. (2020) Development of Life Skills:
Perceptions of African-American High School Football Players. Journal of
Student-Athlete Development and Success.

*Cobbina, J., Soma C., *Conteh, M., & Rios, V.M. 2018. “I Will Be Out There Everyday
Strong!” Protest Policing and Future Activism among Ferguson Protesters.” Sociological
Forum.

Rios, V.M., *Carney, N., *Kelekay, J. 2017. “Ethnographies of Race, Crime, and Criminal
Justice.” Annual Review of Sociology.

Rios, V.M. and *Patrick Lopez-Aguado 2017. “Masculinity, Style and Resistance.” Vestoj.

Rios, V. M. 2017. “The consequences of the criminal justice pipeline on Black and
Latino masculinity.” (Reprint) In DeKeseredy and Dragiewicz Critical Concepts in
Criminology: The Foundations of Critical Criminology. Routledge

Rios, V.M. and Martino-Taylor, L. 2016. “Documenting and Participating in History in
the Making: The Ferguson Research-Action Collaborative.” Berkeley Journal of
Sociology. Published on-line March 22, 2016.

*Witenko, V., Mireles-Rios, R. and Rios, V.M. 2016. “Networks of Encouragement:
Who’s encouraging Latino students and White students to enroll in honors and Advanced
Placement (AP) courses?” Journal of Latinos and Education.

Rios, V.M. 2016. “Beyond Power-blind Ethnography.” Sociological Focus.

Rios, V.M. and *Guzman, Melissa. 2016. Latino Youth and Criminal Justice. In Morin,
Jose Luis Latinas/os and Criminal Justice: An Encyclopedia. Santa Barbara, CA: ABC-
CLIO
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 53 of 61

Curriculum Vitae Victor M. Rios

Rios, V.M. 2016. Policed, Punished, Dehumanized: The Reality for Young Men of Color
Living in America. In Johnson, Devon et. al Deadly Injustice: Race, Criminal Justice and
the Death of Trayvon Martin.

Rios, V.M. 2015. “Decolonizing the White Space in Urban Ethnography.” City and
Community.

Rios, V.M. and *Sarabia, Rachel. 2015 Synthesized Masculinities: The Mechanics of
Manhood among Delinquent Boys. In Pascoe, CJ and Bridges, Tristan Exploring
Masculinities: Identity, Inequality, Continuity and Change. Oxford University Press

Rios, V.M. 2015 Race and Deviance: Policing the Lives of Black and Latino Boys. In
Goode, Erich Wiley Handbook on Deviance

Rios, V.M. and *Galicia, Mario. 2013. “Smoking Guns or Smoke & Mirrors?: Schools
and the Policing of Latino Boys.” The Association of Mexican American Educators
Journal.

Rios, V.M. 2013. The Labeling Hype: Coming of Age in the Era of Mass Incarceration.
Dunier, Mitch et. al. (Reprint) in The Urban Ethnography Reader. Oxford: Oxford
University Press.

Rios, V.M. and *Lopez-Aguado. 2012. Performance of Cholo Style as Identity of
Resistance. In Aldama, Arturo et.al. Performing the U.S. Latina and Latino Borderlands.
Indiana: Indiana University Press.

Rios, V.M. 2012. Stealing a Bag of Potato Chips and Other Crimes of Resistance.
Contexts. American Sociological Association. Vol. 11, N. 2

Rios, V.M. and *Martinez. 2011. Examining the Relationship Between African
American and Latino Street Gangs: Conflict, Cooperation and Avoidance in Two Multi-
Racial Urban Neighborhoods. In Telles, Edward et. al. Just Neighbors? Research on
African American and Latino Relations in the U.S. New York: Russell Sage Foundation.

BOOKS (Trade Press)

Rios, V.M. and Mireles-Rios, R. (2019). My Teacher Believes in Me!: The Educator’s Guide
to At-Promise Students. Five Rivers Press.

Rios, V.M., Bredenoord, C., Carias, J. (2016). Project GRIT: Generating Resilience to
Inspire Transformation. Five Rivers Press.

Rios, V.M. and Carias, J. (2016). Buscando Vida, Encontrando Exito:
La Fuerza de La Cultura Latina en la Educacién (2016). Five Rivers Press.

4
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 54 of 61

Curriculum Vitae Victor M. Rios

Rios, V.M. (2011). Street Life: Poverty, Gangs, and a Ph.D. Five Rivers Press.

Rios, V.M. and Zohoori, (Forthcoming) Let’s Be Real, Man: Masculinity in a Culture
of Violence. Fiver Rivers Press.

SELECTED AWARDS AND HONORS
2020 Andrew Carnegie Fellow, Finalist, Carnegie Corporation of New York.

2019 Research Fellow, Latinx Education Research Center (LERC), School of
Education and Counseling Psychology, Santa Clara University

2017 Nominee for Vice President, American Sociological Association, (selected as one
of two nominees for Vice President of the ASA)

2017 Public Understanding of Sociology Award, American Sociological Association,
(“For exemplary contributions to advance the public understanding of sociology,
sociological research, and scholarship among the general public.”)

One of eight major awards given by an association with over 13,000 members

2017 40 Under 40 Award, California State University, East Bay
(“Honoring outstanding young alumni.”)

2015 Coramae Richey Mann Research Award American Society of
Criminology, Division on People of Color and Crime. (The Coramae
Richey Mann Research Award recognizes a scholar who has made
outstanding contributions of scholarship on race/ethnicity, crime, and
justice).

2015 Vice President of the United States Hispanic Heritage Month Celebration
Honoree. Invited to VP Joe Biden’s home to celebrate prominent Latino
leaders. September 2015.

2015 The Joyce Foundation DC convening on gun violence, policing and mass
incarceration. Invited to the White House to have a discussion with the
Obama administration regarding gun violence, policing and mass
incarceration. June 2015.

2015 TED Talks Live Presenter. New York City, November 2015.
2014 Senior Fellow, Yale University Urban Ethnography Project.
2013 Proclamation Honoring Dr. Victor Rios for his Work on Youth Violence

Prevention, City of Berkeley, Berkeley, CA.
5
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 55 of 61

Curriculum Vitae Victor M. Rios

2013 Award of Excellence in Mentoring, University of California, Santa Barbara,
Student Life and Activities.

2013 Volunteer Recognition for 7 years of Service to Isla Vista Elementary School,

Goleta Union Schocl District.

2012 Distinguished Teaching Award, University of California, Santa Barbara,
Academic Senate

2011 Harold J. Plous Award , University of California, Santa Barbara,
College of Letters and Science. (One of the university's most prestigious
faculty honors, given annually to an assistant professor from the
humanities, social sciences, or natural sciences who has shown exceptional
achievement in research, teaching, and service.)

2011 Outstanding Member of the Academic Community, University of California
Santa Barbara of Sociology, Inter-Greek Council

2010 New Scholar Award, American Society of Criminology, Division on
People of Color and Crime

2010 Chancellor’s Award for Excellence in Mentoring Undergraduate
Research, University of California, Santa Barbara, College of Letters and
Sciences. (Awarded to only one faculty member at UCSB each year)

2010 Outstanding Teacher Award, University of California, Santa Barbara,
Residence Halls Association

2010 Margaret T. Getman Service to Students Award, University of California,
Santa Barbara, Division of Student Affairs.

2005 Esther Madriz Faculty Service Award, University of San Francisco

2002 Outstanding Graduate Student Instructor, University of Califomia, Berkeley,
Graduate Division

ADMINISTRATIVE EXPERIENCE
2019 Founding Associate Director, Center for Publicly Engaged Scholarship, UCSB

2019 Member, American Sociological Association, Nominations Committee, Section
on Sociology of Education.

2019 Chair Elect, American Sociological Association, Section on Crime, Law,
6
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 56 of 61

Curriculum Vitae Victor M. Rios

Deviance (Elected)

2019 Chair, UCSB Associate Vice Chancellor for Diversity, Equity, and Inclusion.
Search Committee (National Search}

2019 Chair, Department of Sociology: Race, Ethnicity, Nation. Search Committee
(National Search)

2018-Present Board Member, McCune Foundation, Sage Publications.

2017 Co-chair, UCSB Center for Black Studies Research, Director Search
Committee (National Search)

2017 American Sociological Association, Chair, Latina/o Sociology Section (Elected)
2015-2016 Montessori Center School, Trustee.

2013-2016 Executive Committee Member, Department of Sociology, UCSB

2015-2016 American Society of Criminology, Program Committee Member.

2015-2016 American Sociological Association, Committee on Sections Member.
2014-Present Chancellor’s Committee on the Status of Isla Vista, UCSB

2014-Present Committee on Admissions, Enrollment and Relations with
School Members. Academic Senate. UCSB

2015-Present Human Subjects Committee, Prisoner Representative, UCSB

2015 Section on Inequality. Poverty, and Mobility, ASA, Nominations Committee
2014 Hiring Committee Chair, Sociology of Immigration, UCSB

2014 UCSB Trustee’s Committee on Isla Vista

2014 Campus Policy Committee on Security Video Recording, Office of the

Vice Chancellor Administrative Services, UCSB
2014,2015 Nominations Committee, American Sociological Association. (Elected).

2014 Section on Crime, Law, Deviance. Council Member American
Seciological Association. (Elected).
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 57 of 61

Curriculum Vitae

2013

2013-2017

2013-Present

2013-Present

2012-Present

2011

2011

2011-2013

2010-2016

2010-2013

2009-Present

2009

Victor M. Rios

Search Committee for Director of the Center for Black Studies. UCSB
Office of Research

Diversity Director, UCSB Department of Sociology.
Student Fee Advisory Committee, Faculty Representative, UCSB.
(Nominated by UCSB faculty senate’s committee on committees, appointed by

chancellor. Committee overseeing millions of dollars in student funds.)

Faculty Advisory Board Member, UCSB Certificate in College and
University Teaching.

UCSB Extension, Course Approval Facuity.
Hiring Committee, Demography, Department of Sociology UCSB.
Executive Board Member, Western Society of Criminology

PTA President, Isla Vista Elementary School, Isla Vista, California.

Committee Member and Chair, American Sociological Association,
Committee on Racial and Ethnic Minorities

Chicano Studies Institute UCSB, Advisory Board Chair
Center for Black Studies UCSB, Advisory Board Member

Hiring Committee, UCSB Chief of Police

SELECTED FELLOWSHIPS AND GRANTS

2017-2020
2011-2015
2008, 2009

2008

2008
2008

2001-2004

Robert Wood Johnson Foundation ($120,000 Co-PD
William T. Grant Foundation, Investigator Initiated Grant ($305,000)
UCSB Academic Senate Pearl Chase Research Grants ($50,000)

UC Berkeley Population Center Research Grant ($10,000)

UC Institute for Mexico and the United States ($25,000)
Ford Foundation Postdoctoral Fellowship ($40,000)

Ford Foundation Predoctoral Fellowship ($66,000)
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 58 of 61

Curriculum Vitae

Victor M. Rios

LEADERSHIP AND AFFILIATIONS

2019

2018

2018

2018

2017

2017

2016

2016

2015

2015

2014-2018

2014

2014

2014

2014

2014

Chair, Book Award Selection Committee, American Sociological Association

Member, Book Award Selection Committee, American Sociological
Association

Member, Nominations Committee, American Society of Criminology
Member, Book Award Committee, American Society of Criminology

Member, American Sociological Association,
Public Engagement Advisory Committee

Council Member, American Sociological Association,
Section on Racial and Ethnic Minorities

Chair, C. Wright Mills Book Award Committee, Society for the Study of
Social Problems.

Early Career Award Committe, Section on Racial and Ethnic Minorities, ASA
Editorial Board Member, American Sociological Review.
Editorial Board Member, Sociology of Race and Ethnicity.

Macarthur Fellowship Program Evaluator,
John D. and Catherine T. MacArthur Foundation

Member, Book Award Selection Committee, Division on Racial and Ethnic
Minorities, Society for the Study of Social Problems.

Member, Book Award Selection Committee, Section on Crime, Law, Deviance.
American Sociological Association.

Chair, Distinguished Teaching Award Committee, American Society of
Criminology.

C. Wright Mills Book Award Committee Member, Society for the Study of
Social Problems.

Invited Plenary Session Organizer for the ASA Annual Conference, American
Sociological Association.
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 59 of 61

Curriculum Vitae Victor M. Rios
2013 C. Wright Mills Book Award Committee Member, Society for the Study
of Social Problems.
2013 Distinguished Book Award Chair, American Sociological Association,
Section on Latina/o Sociology
2011 Invited Plenary Session Organizer for the ASA Annual Conference, American
Sociological Association

2011-Present Editorial Board Member, Contexts, American Sociological Association

2010-2012 Executive Council Member, American Society of Criminology, Division
on People of Color and Crime

2009-2010 Advisory Board Member, Santa Barbara School District, Youth Violence
Prevention & Intervention Committee

2008-2009 Section Newsletter Editor American Sociological Association,
Latino Sociology Section

2008-Present Editorial Board Member, Aztlan: A Journal of Chicano Studies

2007-2012 Committee Member, Pacific Sociological Association,
Committee on Race and Ethnic Minorities

2007-Present Racial Democracy, Crime and Justice Network Member, Ohio State
University/National Science Foundation

2007 Faculty, Judicial Council of California, Center for Families, Children
and the Courts, Beyond the Bench Conference for Judges

2006-Present Advisory Board Member, Kirwin Institute for the Study of Race an
Ethnicity, Ohio State University, African American Male Project

2005-Present Affiliated Faculty, Center for Culture, Immigration and Youth Violence
Prevention University of California, Berkeley, Institute for the Study of
Societal Issues

PUBLICLY ENGAGED SCHOLARSHIP

2018 The Pushouts. Writer and Research Consultant of a documentary film funded by
the Corporation for Public Broadcasting, Latino Public Broadcasting, The Ford
Foundation, Britdoc, YouthBuild USA, and Sundance. The Pushouts aired on national
TV in December 2019 (PBS).

10
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 60 of 61

Curriculum Vitae Victor M. Rios

* Best Feature Documentary, Hispanic Culture Film Festival (2019)
* Special Jury Award, MINT Film Festival, 2018

*Best Documentary, Imagen Awards (2018)

*Honorable Mention, Best Documentary, Urbanworld (2018)

*Best of Festival, Berkeley Film Foundation, (2018)

*Best Documentary, Chicago Impact Project, (2018)

2018 How Can Mentors Guide Kids To Live Up Te Their Full Potential?
Ted Radio Hour, National Public Radio

SELECT KEYNOTE ADDRESSES
Commencement Speaker. Saddleback College. May 2019.

Commencement Speaker. Graduate School of Education, University of California, Berkeley.
May 2018.

“The Power of Mentoring and Emotional Support in Future Ready Education.” National
Academies Foundation. Washington DC. July 2018.

“How Mentoring and Counseling Create Unstoppable Futures.” Denver Kids Conference.
May 2018.

“Urban Dynamism, Sociological Double-Counsciousness, and Paradoxical Resistance:
Towards a New Paradigm for Studying Racialized Punitive Social Control.”
Northeastern Sociological Association Plenary Keynote. April 2018.

“Best Practices in Mentoring.” National Mentor Conference. Washington DC. January
2018.

“The Role of Culture in Racialized Punitive Social Control.” Harvard University.
Department of Sociology. October 2017.

“Strengthening the Continuum of Care.” Advancing Improvement in Education. San
Antonio Texas. September 2017.

“Social Justice and Equity in Public Education.” University of Southern California.
EdMonth. March 2017.

“Race, Policing, and Public Health.” Stanford Medicine. March 2017.

11
Case 5:20-cv-03670-SVK Document 1 Filed 06/02/20 Page 61 of 61

Curriculum Vitae Victor M. Rios

“Policing the Lives of Youth of Color and the School to Prison Pipeline.”
The American Psychology-Law Society, American Psychological Association. August 2016.

REVIEW WORK

American Education Research Journal
American Journal of Sociology
American Sociological Review
American Anthropologist
American Quarterly
Criminology

Contemporary Ethnography
Sociology Compass

Justice Quarterly

Social Justice

Social Problems

The Journal of Criminal Justice
Contemporary Sociology
Sociological Quarterly

Race and Justice

Aztlan

ASSOCIATION MEMBERSHIP

American Sociological Association, Member, 1999-Present.

American Education Research Association, 2011-Present.

American Studies Association, Member, 2002- Present.

National Association of Chicana and Chicano Studies, Member, 2002-Present.
American Society of Criminology, Member, 2007-Present.

Society for the Study of Social Problems, Member, 2007-Present.

12
